NUMBER 13-10-00512-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


MARCO ANTONIO RAMIREZ, ALFREDO
RAMIREZ, AND LYDIA R. RAMIREZ,                                             Appellants,

                                           v.

LONE STAR NATIONAL BANK,                                                   Appellee.


                      On appeal from 206th District Court
                          of Hidalgo County, Texas.


                         MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Rodriguez and Benavides
                     Memorandum Opinion Per Curiam

      This case is before the Court on a joint motion to reverse and remand the cause to

the trial court for further proceedings. The parties have reached an agreement with

regard to the disposition of the matters currently on appeal. The parties request this

Court to reverse the judgment of the trial court, without regard to the merits, and remand

this case for further action by the trial court. We GRANT the motion and REVERSE the
trial court=s judgment without reference to the merits, and REMAND this case to the trial

court for further proceedings in accordance with the parties= agreement. See TEX. R.

APP. P. 42.1(a)(2)(B), 43.2(d).

       Costs will be taxed against appellants. See TEX. R. APP. P. 42.1(d) ("Absent

agreement of the parties, the court will tax costs against the appellant.").



                                                                PER CURIAM

Delivered and filed the
12th day of May, 2011.




                                             2